BECK, J.,
Concurring:
¶ 1 I join the majority opinion in all respects, but write separately for the purpose of urging the rescission of Pa. R.CrimJP. 644, which prohibits jurors from taking notes during the course of a trial.
¶ 2 A plea for Pennsylvania to join the ranks of virtually every other state in the union, as well as the entirety of the federal courts, in permitting note-taking by jurors is not new. Indeed, at this point, practitioners, judges, legislators, state and local bar associations, various court reform organizations and commissions, and even the state Criminal Rules Procedural Committee, have come out in favor of allowing jurors to take notes.1
¶ 3 The prohibition against note-taking arose because of perceived inequities between literate and illiterate jurors in the nineteenth century. While that concern has “largely dissolved,” see Penrod & Heuer, Tweaking Common Sense: Assessing Aids to Jury Decision Making, 3 Psy-chol. Pub. Pol’y & L. 259, 263 (1997), and the “clear weight of authority” now permits jury note-taking, see Pertnoy, The Juror’s Need to Know vs. the Constitutional Right to a Fair Trial, 97 Dick. L.Rev. 627, 633 (1993), Pennsylvania remains one of the few states that does not permit juror note-taking in some form. Instead, it appears that this Commonwealth is the only state that expressly prohibits jurors from taking notes.2
*1097¶ 4 Note-taking by jurors has been recognized as valuable for decades. Jurors, sitting as the finders of facts, are asked to listen to multiple witnesses testifying over a period of days, and sometimes weeks, on often complex and detailed information. The charges, too, are often multiple, each requiring different elements and states of mind. To expect jurors to determine whether the Commonwealth has met its burden without the assistance of notes is unrealistic. Certainly, throughout a trial, defense counsel makes notes, the prosecutor makes notes and the trial judge makes notes. The prohibition against allowing the decision-makers in a case to take notes simply defies logic. The jurors, the only courtroom participants other than the defendant who are not learned in the law, should be permitted to commit to paper the evidence they deem worthy of recording.
¶5 Yet, juror note-taking remains forbidden in Pennsylvania despite countless studies showing the benefits jurors gain from note-taking, including refreshing their memories and focusing their concentration, United States v. Maclean, 578 F.2d 64, 66 (3d Cir.1978), allowing them to absorb and synthesize information more readily, People v. Hues, 92 N.Y.2d 413, 681 N.Y.S.2d 779, 704 N.E.2d 546, 549 (1998), and aiding their comprehension. Pennsylvania Criminal Procedural Rules Committee Proposed Rule 644, 33 Pa. Bulletin 2164. Even more significant is the fact that these same studies have debunked most of the proffered reasons against note-taking, ie., that jurors may overemphasize the evidence they have noted, that jurors cannot keep pace with the trial while taking notes, that note-taking jurors distract other jurors and have an undue influence over non-note-takers, and that note-taking favors either the prosecution or the defense. See Penrod & Heuer, supra, at 271. See also the National Center for State Courts website at http://www.ncscon-line. org/WC/FAQs/JurlnnFAQ. htm.
¶ 6 In light of all the data on this issue, it is only logical to conclude that the act of taking notes helps to keep jurors focused and minimizes the danger that their minds will wander from the drama unfolding before them. Later, during deliberations, the notes may serve to foster meaningful and comprehensive discussion of the issues raised at trial.
¶ 7 In my view, credible and rehable support for juror note-taking has been in place for well over forty years, even before the Federal Judicial Conference Committee recommended that it be permitted. See The Jury System in the Federal Courts: Report of the Judicial Conference Committee on the Operation of the Jury System, 26 F.R.D. 411 (1960) (suggesting that jurors be allowed to take notes at the discretion of the trial judge). The extensive state and federal jurisprudence that has developed since that time has served only to bolster that support. See generally, Taking and Use of Trial Notes by Jury, 36 A.L.R. 5th 255.
¶8 In 2003, the Pennsylvania Criminal Procedural Rules Committee set forth an extensive proposal to lift the ban on jury note-taking and put in its place a precise framework setting out the manner in which note-taking may be accomplished, the use for which notes may be had, the confidential nature of such notes and the destruction of same. In addition, the Committee set out a detailed and thorough instruction, to be given by the trial judge to the jury, explaining the complete note-taking procedure. This action by the Committee followed repeated suggestions from the Pennsylvania bench and bar eall-*1098ing for removal of Rule 644, as well as four successive legislative sessions that saw the introduction, though not passage, of a bill to allow jury note-taking. Still, Rule 644 remains in effect.
¶ 9 Clearly, the wisdom and practicality of permitting jurors to take notes is best exemplified in a case such as the one before us, which involved multiple defendants, numerous attorneys, and dozens upon dozens of witnesses who testified about events that occurred several decades ago. However, the value of jury note-taking exists in every case and, in light of the fact that its benefits outweigh its dangers — real or perceived — I believe it should be allowed. I am convinced that juror note-taking enhances the reliability of verdicts.
¶ 10 The time has come for Pennsylvania to rescind its rule prohibiting jurors from taking notes and to adopt a rule permitting them to do so. The Honorable Richard C. Wesley of the New York Court of Appeals, in explaining why he was certain that note-taking by jurors should be permitted, eloquently stated that to do so would “respond to contemporary challenges facing our jury system, the overwhelming authority of Federal and other State courts, and a healthy dose of common sense.” People v. Hues, supra, at 779, 704 N.E.2d at 547. I wholly concur.

. Currently, there exists in Pennsylvania a pilot program allowing note-taking in civil trials that last for more than two days. Set out at Pa.R.Civ.P. 223.2, it is a temporary provision "promulgated for the purpose of assessing whether juror note-taking in civil cases is beneficial to the system of justice in Pennsylvania.” Pa.R.Civ.P. 223.2, Explanatory Comment. The Rule will be automatically rescinded on December 31, 2005. Pa. R.Civ.P. 223.2(e). This concurring statement addresses the Rules of Criminal Procedure, specifically Rule 644.


. South Dakota, sometimes thought of as the only other state that prohibits note-taking by jurors in criminal trials, has a statutoiy provision setting out those items that jurors in criminal trials are permitted to bring into their deliberations. The law provides that only exhibits entered into evidence at trial may accompany jurors into the deliberation room. See S.D. Codified Laws § 23A-25-7. This criminal law provision is unlike its civil counterpart, which explicitly states that jurors "may also take with them [into deliberations] notes of the testimony or other proceedings *1097on the trial taken by themselves." S.D. Codified Laws § 15-14-20.